Title: From Thomas Jefferson to Lafayette, 6 May 1781
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Sir
Richmond May 6th. 1781

Two Persons have applied to me on Behalf of a certain John Allison, a Citizen under Confinement, as they say, at Camp for some offence.
Tho’ perfectly satisfied that nothing will be done under your order but what is right, and assuring them of the same, yet I have not been able to get clear of their sollicitations without a letter to you, asking the favor of a Communication of the Case and proceedings before any punishment should take place. I am sorry to add this to the many Troubles you have, but they have urged it to  me on the footing of Duty so as to put it out of my power to decline it. I have the honor &c.,

Thomas Jefferson

